Concurring Opinion on Application for Rehearing.
Watkins, J.
As I understand plaintiffs’ application, complaint is made of our opinion on the five following grounds, viz.:
1. That the point made on the original hearing is, that Art. 248 of the Constitution confers on the City Council “ the power of regulating the slaughtering of cattle,” etc., not the right of establishing slaughterhouses; and, hence, the latter power “has remained latent in the State, and that the Legislature has not thought proper to delegate it to the municipality,” etc.
2. That the City Council is not empowered either by its charter or the Constitution, “to grant a franchise,” such as the one drawn in question under Ordinance 5180, (!. S.
3. That, while not doubting that said ordinance does not grant the defendants a monopoly upon its face, yet it docs it in fact.
4. That, while it is true that the ordinance protects the establishment of the proposed slaughter house from interference by injunction, on the score of its being a public nuisance, yet it can not afford like protection to the acts of private individuals operating under it, which, in themselves, constitute a private nuisance.
5. That the establishment of a slaughter house in the immediate vicinity of the plaintiffs’ residences would compel their abandonment, and result in the virtual expropriation of their property without adequate compensation previously paid, in the sense of the State and Federal Constitutions.
I and II.
Our opinion fully disposed of the first two grounds of complaint, in affirming the correctness of our opinion in Villavaso vs. Barthet, to the effect “ that the framers of the Constitution intended to vest *647in fclie enumerated subdivisions of the State, within their respective limits, the whole power inherent to a sovereign, touching the regulation of the slaughtering of animals for food;” and that “ the power thus delegated is as complete, unrestrained and unshackled as it originally existed in the State itself, and its exercise can be circumscribed by no limits or conditions which could not apply to the State or to the sovereign whence it arises.”
And in the further statement made in comment upon that opinion “that the Constitution confers upon the city of New Orleans the whole police power over this subject which belongs to the State herself, and subject to no limitations, except those expressly imposed by the terms of the constitutional grant itselfhence there seems to remain no room for doubt upon the subject.
If, indeed, the Constitution did confer upon the city the whole police power over the subject which belonged to the State, it is difficult to understand why the city is not possessed of power to establish slaughter lioitses, in the sense of the ordinance in question, as well as to regulate thorn or, for that matter, to grant a franchise such as it has conferred on the defendants.
Conceding the correctness of the principles announced to the contrary, as quoted by counsel from opinions of courts in other States, tlio organic laws whereof contain no similar delegation of police power to municipalities; anl, also, the correctness of other quoted decisions of this court, on other questions nob controlled by any constitutional grant — anl yot, the correct jess of our opinion stands unimpeaehed.
III.
With reference to the objection (fiat > f>c ordinance grants the defendant a monopoly in. fact, though not on its face, counsel’s argument is not convincing to inv urnd.
His insistence is that not only does Ordinance No. 5180, O. S., confer a franchise on the defendants, but that it repealed all other ordinances upon the same subject matter, thus leaving the defendants practically without competition.
But counsel has failed to note thatthe ordinance contains a clause saving the rights of “any and all slaughter houses now operated in this city.” And it is also worthy of observation that in an amendment to Ordinance 5180, O. S., there is a provision to the effect that it “ shall not be construed as granting an exclusive privilege.”
*648In construing the ordinance as amended, our opinion emphatically •declares that “ no monopolous or exclusive privilege is conferred by -either the terms or any possible construction of the ordinance, nor does it contain any provision restricting the business of slaughtering to the land or houses of defendants. Nothing prevents the city from permitting the establishment of other slaughter houses, by other persons, either within the limits designated, or, for that matter, elsewhere.”
To this, counsel opposes the argument that the proposed limits of the defendants’ slaughter house comprise only three squares front •on the Mississippi river, by seven squares in depth; and the suggestion is made, that if other parties applied to the City Council for the same privilege, to be exercised o*n the same premises as that designated for the defendants, it would be refused, and “ hence the monopoly of right;” but if granted it would be useless, “ and hence a monopoly in fact.”
But the exclusiveness of the grant, or regulation provided for in •the ordinance, is not the one contemplated by the Constitution as constituting a monopoly.
The precepts of the Constitution are (1) that the “incorporated municipalities of this State shall alone have the power of regulating the slaughtering of cattle and other live stock within their respective limits;” (2) “no monopoly or exclusive privilege shall exist in the State;” (3) “nor (shall) such business be restricted to the land or houses of any individual or corporation.”
Clearly, the constitutional intendment is that there should not be granted to any person or corporation the exclusive right of slaughtering cattle within the limits of the municipality; nor should the conduct ■of such business “ be restricted to the land or houses of any individual or corporation.”
Hence, if the illustration furnished by counsel be accepted as true in point of fact, the ordinance under consideration would not be subject to constitutional inhibition as grantingamonopolousfranchise.
IV.
In determining the question of private nuisance vel non, less reliance must be placed upon the case stated on the plaintiffs’ petition -than on that presented upon the face of the ordinance, and the eon■eurrent approval of the Board of Health, in so far as concerns their *649¡present right to an injunction restraining the defendants from establishing a slaughter house.
As to what may be the ultimate effect of such establishment, as to the manner in which same may be conducted, on the rights of plaintiffs, is a totally different question.
Reference to the ordinance discloses that in contemplation thereof the slaughtering of animals was to be prosecuted under a new and scientific process, which would exempt the business from many of its most objectionable features, and the approval of the ordinance by the Board of Health was specially conditioned upon “ their right of inspection of all plans for the construction of said slaughter house, and requiring same to embody and contain the most approved modern devices and appliances for maintaining, not only the sanitary ■conditions of health of animals before slaughter, but the preservation ■of meats between slaughter and sale, and also the prompt removal and disposition of blood and all other offal, and the perfect cleanliness of the live stock stalls,” etc.
We feel bound to assume that the City Council and the Board of Health will see to it' that these provisions of the ordinance of the ■one, and the resolution of the other, are faithfully carried out, but if they should not, and private nuisance result to the plaintiffs thereby, the right is fully reserved to them to claim and prove dam.ages commensurate with the injury sustained.
V.
The argument presented in the preceding paragraph is fully applicable to this one, and is necessarily predicated upon it.
Whether or not the defendants’ slaughtering establishment will be ■so conducted as to compel the plaintiffs to abandon their property is a question for the future.
Established and operated, as is evidently contemplated by the ■ordinance of the City Council and the resolution of the Board of Health, there would be no room for such grave apprehension; and judgment can not be founded upon a simple apprehension of injury to result in the future from a plain violation of both the ordinance and the resolution.
Upon careful reflection and a thorough re-examination of the case I am of the deliberate conviction that our opinion is well grounded in law.